Citation Nr: 1802487	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis, L-4 on L-5.

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative arthritis.

3.  Entitlement to a compensable rating for right knee synovitis with degenerative changes prior to March 24, 2008, and for an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) in May 2015.  However, the Veteran subsequently withdrew his request for a hearing.  As such, this matter is properly before the Board.

These matters were remanded by the Board for further development in November 2015 and November 2016.


FINDINGS OF FACT

1.  The Veteran's arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis was manifested by forward thoracolumbar flexion to at least 80 degrees with a combined range of thoracolumbar motion to at least 170 degrees with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period. 

2.  The Veteran's left knee degenerative arthritis did not manifest or more nearly approximate flexion of 60 degrees or less, or extension of 30 degrees or more, to include consideration of additional functional loss during flare-ups.

3.  Prior to March 24, 2008, limitation of extension of the right knee did not manifest or more nearly approximate limitation to 45 degrees, to include consideration of additional functional loss during flare-ups, and was not productive of painful motion.

4.  From March 24, 2008, limitation of extension of the right knee did not manifest or more nearly approximate limitation to flexion of 60 degrees or less, or extension of 30 degrees or more, to include consideration of additional functional loss during flare-ups, and was not productive of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for the Veteran's sacro-iliac joints with lumbar strain and spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5239 (2017).

2.  The criteria for a rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2017).

3.  Prior to March 24, 2008, the criteria for a compensable rating for right knee synovitis with degenerative changes were not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4.  From March 24, 2008, the criteria for a rating in excess of 10 percent for right knee synovitis with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).

I. Arthritis of the Sacro-Iliac Joints

In this case, the rating schedule does not provide a specific diagnostic code for arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis, so the Veteran's lower back disability has been rated analogously under Diagnostic Code 5010 for arthritis due to trauma and 5239 for spondylolisthesis.  

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by X-ray findings, and provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R.   § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5239 indicates that degenerative spondylosis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  In this instance, the Veteran has not been diagnosed with IVDS.

Under the General Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the IVDS Formula), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

The record dictates that the Veteran initially injured his lower back in 1967 during an in-service parachute jump.  He was discharged that same year and assigned his current 10 percent disability rating.  The Veteran now seeks an increase of that initial 10 percent rating.

Treatment records from the VA Medical Center in Miami, Florida, from September 2003 to June 2005 showed treatment for low back pain.  An MRI from February 2004 revealed spondylotic changes and degenerative disc disease with severe canal stenosis.

The Veteran underwent a VA examination in April 2004 where he complained of pain in his lumbar region radiating to the left buttock.  He stated that he had been living with daily pain for the last 25 years, and that it had become worse over the last 12 months.  The Veteran denied any tingling or numbing sensations or weakness in the lower extremities.  The examiner noted a slight loss of height in the vertebra body and slight bulging of the discs.  The examiner diagnosed the Veteran with spondyloarthritis and degenerative disc disease of the lumbar spine.  Repeated motion of the lower back did not increase pain, weakness, fatigue, or incoordination.  Range of motion was within normal limits.

The Veteran underwent another VA examination in March 2008 which showed that the Veteran's back had progressively worsened.  The Veteran reported pain with weight bearing and stooping.  The Veteran denied any hospitalization, incapacitating episodes, or trauma to the spine associated with the worsening pain.  He reported pain, spasm, weakness, stiffness, decreased motion, and fatigue.  He also reported occasional flare-ups precipitated by bending, prolonged moving, and heavy lifting.  The Veteran stated he constantly uses a cane and brace and could walk up to one to three miles.  Examination revealed the Veteran's gait and posture to be normal.  ROM testing showed the following:  flexion from 0 to 90 degrees, extension from 0 to 10 degrees, bilateral lateral flexions from 0 to 30 degrees, and bilateral lateral rotations from 0 to 30 degrees.  The combined range of motion of your thoracolumbar spine is 220 degrees.  There was no evidence of pain following repetitive ROM testing.

The Veteran underwent another VA examination in October 2010 in which he was diagnosed with arthritis sacroiliac joints with lumbar strain.  On examination his posture and gait were normal, and there was no evidence of ankylosis, spasm, atrophy, guarding, tenderness, or weakness.  ROM was as follows: flexion 0 to 80 degrees, extension 0 to 10 degrees, right lateral flexion 0 to 25 degrees, left lateral flexion 0 to 25 degrees, right lateral rotation 25 degrees, and left lateral rotation was 0 to 20 degrees.  The combined range of motion for the thoracolumbar spine was 185 degrees.  The examiner noted that there was objective evidence of pain on range of motion testing. 

A VA examination was also provided in December 2015.  The Veteran was diagnosed with degenerative arthritis of the back and degenerative disc disease.  It was noted that during flare-ups the Veteran had trouble with bending and could not stand or sit for prolonged periods of time.  Upon examination it was noted the Veteran exhibited forward flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees. With a combined range of motion of 190 degrees.  The Veteran had pain on forward flexion, but no additional loss of range of motion.  There was no evidence of neurological abnormalities or IVDS.  There was also no additional functional loss on repetitive motion.  An associated x-ray report noted arthritis in the back.  

The Veteran underwent a final VA examination in February 2017 where he stated his low back pain had been stable.  Yet, the Veteran stated he experiences flare-ups approximately five times per month that causes "excruciating, shooting pain."  The Veteran reported functional loss in an inability to lift heavy objects or perform strenuous exercises.  ROM testing was as follows: flexion to 80 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees; right and left lateral rotation to 20 degrees, with a combined range of motion of 170 degrees. There was no objective evidence of pain on weight bearing.  The examiner noted localized tenderness with paraspinal and bilateral sacro-iliac joint pain, but no guarding, muscle spasm, or IVDS.

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis.  Although the Veteran has a lengthy history of treatment for his back, which includes pain management, and the use of assistive devices, the evidence does not warrant a higher disability rating.  Specifically, there is no evidence in the record demonstrating forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a 20 percent rating.

Although the Veteran often reported that he experienced pain and limitation of motion every VA examination he underwent found that the ROM for the Veteran's thoracolumbar spine was within normal limits upon an initial testing and after repetitive testing.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, or incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.

The Board also finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Competent medical evidence reflects that the assigned 10 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the April 2004, March 2008, October 2010, February 2015, and February 2017 examiners determined that the joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Veteran's functional loss was not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  Specifically, although there were no objective findings, the Veteran reported that the major functional impact of his condition was pain, weakness, and limitation of motion, such as difficulty bending over.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experienced as a consequence of his arthritis and spondylolisthesis of the lower back.

The Board has considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 10 percent for the Veteran's service-connected arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis.

Accordingly, the mor probative evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis.

II. Left Knee Degenerative Arthritis

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  Id.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, when there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on X-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 where a Veteran has both a limitation of flexion and limitation of extension of the same leg.  Limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R.    § 4.45; DeLuca, 8 Vet. App. at 202 (1995).

The Veteran had been assigned a 10 percent evaluation for left knee degenerative arthritis under Diagnostic Code 5010-5260 effective July 27, 2007.  That rating was assigned in a May 2008 rating decision based on painful motion of the knee joint.  Thus, a higher evaluation would necessitate objective evidence of limitation of motion.

The Veteran underwent a VA examination in March 2008 in which he complained of increased left knee pain.  He denied any dislocation, subluxation, or locking episodes.  He reported using a cane and a brace for his left knee.  Physical examination revealed clicks, snaps, and grinding of the knee, but no crepitation, abnormal mass, instability, or patellar or meniscal abnormality.  ROM testing found flexion was to 120 degrees.

A December 2015 VA examination focused primarily on the right knee, but noted crepitus and pain on palpation as well as flare-ups at the end of each day which resulted in throbbing pain.

The Veteran was afforded a VA examination in January 2016 which diagnosed the Veteran with osteoarthritis of the left knee.  The examiner noted that the Veteran did not complain of flare-ups or additional functional loss.  The Veteran exhibited a range of motion of flexion to 140 degrees with no pain on weight bearing or palpation.  There was no evidence of ankylosis, instability, subluxation, effusion, or dislocation of the patella.  There were no current symptoms of any meniscal issues. There was x-ray evidence of arthritis.  

The Veteran underwent another VA examination in February 2017 where he reported functional loss in the form of trouble with long walks, squatting, kneeling, and going up and down stairs.  ROM testing found flexion to 120 degrees and extension to 0 degrees.  There was evidence of painful motion, pain on weight bearing, and crepitus.  There was also no evidence of subluxation, instability, effusion, or any dislocation of the patella.  The Veteran reported occasional use of a brace and constant use of a cane.  Finally, the examiner noted there was pain on passive and active motion.

Diagnostic Code 5003 directs that arthritis of a joint is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Moreover, as noted above, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  However, the Veteran cannot obtain any higher rating under Diagnostic Code 5003 than the currently assigned 10 percent rating under Diagnostic Code 5260.

As stated above, with regard to flexion, in order to warrant a schedular evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30 degrees, and under Diagnostic Code 5261, there would need to be limitation of extension to 15 degrees.  Here, the Veteran did not exhibit the necessary loss of flexion or extension, and the examiner took into consideration the Veteran's complaints of pain, stiffness, and swelling.  Thus, a 20 percent evaluation, or higher, is not warranted under Diagnostic Codes 5260 or 5261.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a 20 percent evaluation for the Veteran's service-connected left knee disability because the competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein.

In this regard, the Board notes that the evidence of record does not indicate that the Veteran has moderate subluxation or lateral instability, so a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the service-connected left knee disability that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256, 5258, 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5261, 5262 (2017). In addition, there has not been any removal of semilunar cartilage and no evidence of genu recurvatum; therefore Diagnostic Codes 5259 and 5263 are also not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2017).  Finally, as there is no evidence of additional functional loss, the Veteran is not entitled to a higher rating under DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board acknowledges the Veteran's statements regarding the severity of his left knee disability. The Veteran contends that his left knee is far more disabled than the currently assigned 10 percent. The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected left knee is worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected left knee disability. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. 
§ 4.71a with respect to determining the severity of his service-connected left knee disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2017).

For the aforementioned reasons, a rating in excess of 10 percent for residuals of a left knee degenerative arthritis under Diagnostic Code 5010-5260 is not warranted.  38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III.  Right Knee Synovitis

The Veteran's right knee synovitis was rated as noncompensable under Diagnostic Code 5260 prior to March 24, 2008, and has been rated 10 percent disabling, also under Diagnostic Code 5260, thereafter.  A January 2016 rating decision assigned the Veteran a 10 percent evaluation based on painful motion of the knee under 38 C.F.R. § 4.59.  The Veteran now seeks an increased evaluation for the period in which his right knee synovitis was rated as noncompensable, and for his currently assigned 10 percent evaluation.

As noted above, under 38 C.F.R. § 4.59, regardless of range of motion, painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R.        § 4.40 and § 4.45 must be considered.  DeLuca, 8 Vet. App. at 207-08.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell, 25 Vet. App. at 43.

To reiterate, for VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  Id., Diagnostic Code 5261.  The Board will consider both Diagnostic Codes 5260 and 5261 with regard to the Veteran's claim.  VAOPGCPREC 9-2004.

There is no medical evidence of record indicating that a compensable rating is warranted prior to March 24, 2008.  There are general treatment records from the Miami VA Medical Center that note complaints of right knee pain, but none that precedes the March 24, 2008, assignment date.  Additionally, the Veteran never underwent ROM testing for his right knee prior to the March 2008 VA examination.  Thus, there is no objective evidence of record suggesting a compensable evaluation for right knee synovitis is warranted prior to March 24, 2008.

Regarding the Veteran's claim of an increased rating in excess of 10 percent for his right knee synovitis from March 24, 2008, the Veteran's VA examination taken that day noted complaints of knee pain, weakness, fatigue, and instability.  ROM testing found flexion to 120 degrees without pain and no additional loss of motion following repetitive use.

The Veteran was afforded another VA examination in December 2015. The Veteran was diagnosed with right knee meniscal tear, degenerative arthritis, and chondromalacia.  It was noted that the Veteran experiences swelling and locking and that he uses a cane regularly.  There was creptitus and pain on palpation.  Flare-ups were described as throbbing at the end of the day.  Functional loss included an inability to run, minimal ability to walk, and difficulty bending the knee.  Upon examination the Veteran exhibited range of motion including flexion to 120 degrees with no additional loss of range of motion upon repetitive use.  There was no evidence of pain on weight-bearing.  There was no evidence of subluxation, lateral instability, or patellar dislocation.  There was also no evidence of recurrent effusion, although x-rays associated noted previous meniscal problems and some effusion, there were no current symptoms associated with either.

The Veteran underwent another VA examination in February 2017 where he reported difficulty walking long distances, squatting, kneeling, and going up and down stairs.  ROM testing again found flexion to 120 degrees and extension to 0 degrees. There was evidence of painful motion, pain on weight bearing, and crepitus.  There was also no evidence of subluxation, instability, effusion, or any dislocation of the patella.  The Veteran reported occasional use of a brace and constant use of a cane.  Finally, the examiner noted there was pain on passive and active motion.

The Board has considered the medical and lay evidence of record, but finds that the more probative evidence is against the claims for disability rating higher than those already assigned for the Veteran's right knee disability.  As stated above, with regard to flexion, in order to warrant a schedular evaluation in excess of 10 percent for the Veteran's right knee disability under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30 degrees, and under Diagnostic Code 5261, there would need to be limitation of extension to 15 degrees.  Here, the Veteran did not exhibit the necessary loss of flexion or extension, and the examiner took into consideration the Veteran's complaints of pain, stiffness, and swelling.  Thus, a 20 percent evaluation, or higher, is not warranted under Diagnostic Codes 5260 or 5261.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a 20 percent evaluation for the Veteran's service-connected left knee disability because the competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein.

In this regard, the Board notes that the evidence of record does not indicate that the Veteran has moderate subluxation or lateral instability, so a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

The Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the service-connected right knee disability that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256, 5258, 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2017).  In addition, there has not been any removal of semilunar cartilage and no evidence of genu recurvatum; therefore Diagnostic Codes 5259 and 5263 are also not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2017).  Finally, as there is no evidence of additional functional loss, the Veteran is not entitled to a higher rating under DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board acknowledges the Veteran's statements regarding the severity of his right knee disability. The Veteran contends that his right knee is far more disabled than the currently assigned 10 percent. The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected right knee is worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected right knee disability. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. 
§ 4.71a with respect to determining the severity of his service-connected right knee disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2017).  
	
For the aforementioned reasons, a rating in excess of 10 percent for residuals of a right knee disability under 5260 or 5261 is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher or separate back, left knee, or right knee disability ratings than those currently assigned, therefore that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An evaluation, in excess of 10 percent, for arthritis of the sacro-iliac joints with lumbar strain and spondylolisthesis, L-4 on L-5, is denied.

An evaluation, in excess of 10 percent, for left knee degenerative arthritis is denied.

A compensable rating for right knee synovitis with degenerative changes prior to March 24, 2008, is denied. 

An evaluation, in excess of 10 percent, for right knee synovitis with degenerative changes from March 24, 2008, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


